 In the Matter Of WESTERN UNION TELEGRAPH COMPANYandSUB-LOCAL 55-B, AMERICAN COMMUNICATIONS ASSOCIATION, AFFILIATEDWITH THE C. I. O.Case No. R-t3746.-Decided August 15, 1941Jurisdiction:telegraph operation industry.Investigation and Certification of Representatives:existence of question : Com-pany refused union recognition until certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:all employees in the commercialand plant departments at the Kalamazoo office of the Company, with theexception of supervisory employees ; agreement as to.Mr. E. C. Ziesel,of Chicago, Ill., andMr. F. H. Smith,of Lansing,Mich., for the Company.Mr. William Burke,of Detroit, Mich., andMr. Samuel R. Crisman,of Comstock, Mich., for the A. C. A.Mr. John B. Alcorn,of Detroit, Mich., for the C. T. U.Mr. Louis Cokin,of counsel to the Board._DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1941, Sub-Local 55-B, American CommunicationsAssociation,affiliated with the C. I. 0., herein called theA. C. A.,filed with theRegional Director for the Seventh Region(Detroit,Michigan)a petitionalleging thata question affecting commerce hadarisen concerning the representation of employees of Western UnionTelegraph Company, Kalamazoo,Michigan,hereincalled the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act.49 Stat. 449,herein calledthe Act.On June-30, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9(c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On July 11,1941, the Regional Director issued a notice of hearing,copies ofwhichwere duly served upon the Company,the A. C. A.,34 N. L.R. B., No. 49.aj,x_300 WESTERN UNION TELEGRAPH COMPANY301and Commercial Telegraphers' Union, herein called the C. T. U., alabororganization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onJuly 17, 1941, at Kalamazoo, Michigan, before Woodrow J. Sandler,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the A. C. A., and the C. T. U. were represented andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examinewitnesses, and to introduce evidence bearingon the issues was afforded all parties.At the commencement of thehearing, the Trial Examiner granted a motion of the C. T. U. tointervene in these proceedings.At the same time, the Trial Ex-aminer denied a motion of the C. T. U. to appear on the ballotin any election directed as the result of these proceedings.Theruling is hereby affirmed for the reasons stated in Section VI below.During the course of the hearing, the Trial Examiner made severalrulings onothermotions and objections to the admission of evi-dence.The Board has reviewed all the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office at New York City. It is engagedthroughout the United States and in various foreign countries in thereceiving and transmission by telegraph and cable of intrastate, inter-state, and international communications.In the operation of its na-tional and international communications system, the Company ownsand/or operates 211,530 miles of pole lines, 4,070 miles of landlinecable, 1,876,876 miles of wire, 30,324 nautical miles of ocean cable,and 19,543 telegraph offices.At the close of 1939 the Company em-ployed approximately 44,299 employees.The Company maintains anoffice in Kalamazoo, Michigan, with which we are here concerned.The Company admits that it is engaged in interstate commerce withinthe meaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDSub-Local 55-B, American Communications Association, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees at the Kalamazoo office of theCompany. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDCommercial Telegraphers' Union is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees at the Kalamazoo office of the Company.*111.THE QUESTION CONCERNINGREPRESENTATIONThe A. C. A. has requested the Company to recognize it as theexclusive bargaining representative of the employees at the Kala-mazoooffice of the Company.The Company denied this request untilsuch time as the A. C. A. is certified by the Board as such repre-sentative.A statement of the Regional Director, introduced in evi-dence, shows that the A. C. A. represents a substantial number ofemployees of the Company.'We find that a question has arisen concerning the representationof employees of the Company.-IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the A. C. A., and the C. T. U. agreed at the hearing,and we find, that all employees hired on a permanent basis in thecommercial and plant departments at the Kalamazoo office of theCompany, excluding supervisory employees who have the right tohire or discharge, constitute a unit appropriate for the purposes ofcollective bargaining.2We further find that such unit will insure toEmployees of the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate thepolicies of the Act.3IThe Regional Director reported that the A. C. A. presented a petition to him containingthe signatures of 13 persons who appear on the Company's pay roll of April 4, 1941.There are 24 employees on the April 4, 1941, pay roll.The C. T. U did not present anyevidence of membership to the Regional Director or the Trial Examiner.2 The Company stated that although it considered a Nation-wide unit appropriate, itwould adjust itself to any unit found to be appropriate by the Board.It further statedthat this, statementin noway withdrew its agreement to the unit in this case.8The Companymaintains no traffic oraccounting department at itsKalamazoo office. WESTERN UNION TELEGRAPH COMPANYVI.THE DETERMINATION OF REPRESENTATIVES303We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.As statedabove, the C. T. U. desires to appear on the ballot in any electionordered by the Board in this proceeding.However, the C. T. U. didnot present any evidence of representation among the employees atthe Kalamazoo office to the Regional Director or the Trial Examiner.For this reason, we shall not accord a place to the C. T. U. on theballot.The A. C. A. stated that, in the event the Board directs an election,eligibility to vote should be determined by a pay roll of the Companyfor the week preceding the date of the election.The C. T. U. con-tended that only those employees who are on the pay roll for a periodof sixty (60) days preceding the date of the Direction of Electionshould be deemed eligible to vote.The Company took no positionwith respect to the eligibility date.It appears that the Company hasabout a 45-per cent turn-over among its personnel every 3 months.We do not consider this turn-over sufficient reason for varying ourusual practice and accordingly, we shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll period im;mediately preceding the date of the Direction of Election herein,subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of -employees ofWestern Union Telegraph Company,Kalamazoo, Michigan, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All employees hired on a permanent basis in the commercial andplant departments at the Kalamazoo office of the Company, excludingsupervisory employees who have the right to hire or discharge, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of National Labor 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestern Union Telegraph Company, Kalamazoo, Michigan, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees hired on a permanent basis inthe commercial and plant departments at the Kalamazoo office of -theCompany who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding supervisory employees who havethe right to hire or discharge and employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by Sub-Local 55-B, American CommunicationsAssociation, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.MR. EDwiN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.